SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes oNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2008 ClassA Common Stock, $.001 ParValue 3,016,730 ClassB Common Stock, $.001 ParValue 2,861,843 ClassC Common Stock, $.001 ParValue 3,121,048 ClassD Common Stock, $.001 ParValue 80,481,225 TABLE OF CONTENTS Page PARTI.FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2008 and 2007 (Unaudited) 4 Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 (As Adjusted) 5 Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2008 (Unaudited) 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Consolidating Financial Statements 28 Consolidating Statement of Operations for the Three Months Ended September 30, 2008 (Unaudited) 29 Consolidating Statement of Operations for the Three Months Ended September 30, 2007 (Unaudited) 30 Consolidating Statement of Operations for the Nine Months Ended September 30, 2008 (Unaudited) 31 Consolidating Statement of Operations for the Nine Months Ended September 30, 2007 (Unaudited) 32 Consolidating Balance Sheet as of September 30, 2008 (Unaudited) 33 Consolidating Balance Sheet as of December 31, 2007 (Unaudited) 34 Consolidating Statement of Cash Flows for the Nine Months Ended September 30, 2008 (Unaudited) 35 Consolidating Statement of Cash Flows for the Nine Months Ended September 30, 2007 (Unaudited) 36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 PART II. OTHER INFORMATION Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 4. Submission of Matters to a Vote of Security Holders 59 Item 5. Other Information 59 Item 6. Exhibits 59 SIGNATURES 60 2 CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions or our discussion of matters in a manner that anticipates operations, results or events in future periods. We cannot guarantee that we will achieve these plans, intentions or expectations. Because these statements apply to future events, they are subject to risks and uncertainties that could cause actual results to differ materially from those forecasts or anticipated in the forward-looking statements. These risks, uncertainties and factors include, but are not limited to: • economic conditions, both generally and relative to the radio broadcasting and media industries; • fluctuations in the demand for advertising across our various media; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement methodologies; • regulation by the Federal Communications Commission relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent; • the financial losses sustained due to impairment charges against its broadcasting licenses, goodwill and other intangible assets; • increased competition from new technologies; • the impact of our acquisitions, dispositions and similar transactions; • our high degree of leverage and potential inability to refinance our debt given current market conditions; • our current non-compliance with NASDAQ rules for continued listing of our Class A and Class D common stock; • the current global financial crisis and deteriorating U.S.economy may have an impact on our business and financial condition; and • other factors mentioned in our filings with the Securities and Exchange Commission including the factors discussed in detail in Item1A, “Risk Factors,” in our 2007 Annual Report on Form10-K. You should not place undue reliance on these forward-looking statements, which reflect our view as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September30, Nine Months Ended September30, 2008 2007 2008 2007 (Unaudited) (As Adjusted – See Note 1) (As Adjusted – See Note 1) (In thousands, except share data) NET REVENUE $ 86,156 $ 88,214 $ 242,086 $ 244,874 OPERATING EXPENSES: Programming and technical 21,512 18,661 61,430 54,835 Selling, general and administrative 30,042 28,169 82,505 76,276 Corporate selling, general and administrative 7,079 5,023 31,416 21,242 Depreciation and amortization 5,222 3,664 14,057 11,047 Impairment of long-lived assets 337,936 — 337,936 5,506 Total operating expenses 401,791 55,517 527,344 168,906 Operating (loss) income (315,635 ) 32,697 (285,258 ) 75,968 INTEREST INCOME 111 292 442 853 INTEREST EXPENSE 14,130 18,400 46,549 55,047 EQUITY IN LOSS OF AFFILIATED COMPANY 1,119 2,903 3,918 10,209 OTHER INCOME (EXPENSE),net 5,630 (15 ) 6,601 (23 ) (Loss) income before (benefit) provision from income taxes, minority interest in income of subsidiaries and discontinued operations (325,143 ) 11,671 (328,682 ) 11,542 (BENEFIT) PROVISION FROM INCOME TAXES (59,651 ) 5,513 (40,992 ) 6,164 MINORITY INTEREST IN INCOME OF SUBSIDIARIES 1,260 1,274 3,141 3,099 Net (loss) income from continuing operations (266,752 ) 4,884 (290,831 ) 2,279 INCOME (LOSS) FROM DISCONTINUED OPERATIONS,net of tax 639 (194 ) (5,808 ) (5,642 ) NET (LOSS) INCOME $ (266,113 ) $ 4,690 $ (296,639 ) $ (3,363 ) BASIC AND DILUTED NET (LOSS) INCOME FROM CONTINUING OPERATIONS PER COMMON SHARE $ (2.82 ) $ 0.05 $ (2.99 ) $ 0.02 * BASIC AND DILUTED NET INCOME (LOSS) FROM DISCONTINUED OPERATIONS PER COMMON SHARE $ 0.01 $ 0.00 $ (0.06 ) $ (0.06 )* BASIC AND DILUTED NET (LOSS) INCOME PER COMMON SHARE $ (2.81 ) $ 0.05 $ (3.05 ) $ (0.03 )* WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 94,537,081 98,710,633 97,219,115 98,710,633 Diluted 94,537,081 98,725,387 97,219,115 98,710,633 *Earnings per share amounts do not add due to rounding. The accompanying notes are an integral part of these consolidated financial statements. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2008 December31, 2007 (Unaudited) (As Adjusted- See Note 1) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 30,393 $ 24,247 Trade accounts receivable, net of allowance for doubtful accounts of $2,428 and $2,021, respectively 56,760 50,425 Prepaid expenses and other current assets 5,462 6,118 Deferred income tax asset 14,918 15,147 Current assets from discontinued operations 309 3,249 Total current assets 107,842 99,186 PROPERTY AND EQUIPMENT, net 50,416 44,740 GOODWILL 164,803 146,156 RADIO BROADCASTING LICENSES, net 814,792 1,118,747 OTHER INTANGIBLE ASSETS, net 52,499 45,418 INVESTMENT IN AFFILIATED COMPANY 46,757 48,399 OTHER ASSETS 9,035 8,573 NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS 61 152,123 Total assets $ 1,246,205 $ 1,663,342 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 6,012 $ 4,958 Accrued interest 7,777 19,004 Accrued compensation and related benefits 18,313 16,319 Income taxes payable — 4,463 Other current liabilities 10,656 12,124 Current portion of long-term debt 41,536 26,004 Current liabilities from discontinued operations 700 2,704 Total current liabilities 84,994 85,576 LONG-TERM DEBT, net of current portion 723,613 789,500 OTHER LONG-TERM LIABILITIES 4,769 5,227 DEFERRED INCOME TAX LIABILITY 107,500 149,950 NON-CURRENT LIABILITIES FROM DISCONTINUED OPERATIONS — 483 Total liabilities 920,876 1,030,736 MINORITY INTEREST IN SUBSIDIARIES 1,125 3,889 STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at September 30, 2008 and December31, 2007 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 3,016,730 and 4,321,378shares issued and outstanding as of September 30, 2008 and December31, 2007, respectively 3 4 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 and 2,861,863shares issued and outstanding as of September30, 2008 and December31, 2007, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of September 30, 2008 and December31, 2007, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 82,077,346 and 88,638,576shares issued and outstanding as of September 30, 2008 and December31, 2007, respectively 81 89 Accumulated other comprehensive (loss) income (1,082 ) 644 Stock subscriptions receivable — (1,717 ) Additional paid-in capital 1,036,417 1,044,273 Accumulated deficit (711,221 ) (414,582 ) Total stockholders’ equity 324,204 628,717 Total liabilities and stockholders’ equity $ 1,246,205 $ 1,663,342 The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 (UNAUDITED) Convertible Preferred Stock Common StockClass A Common StockClass B Common StockClass C Common StockClass D Comprehensive Loss Accumulated Other Comprehensive Income (Loss) Stock Subscriptions Receivable Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Equity (As Adjusted – See Note 1) (In thousands, except share data) BALANCE, as of December31, 2007 $ — $ 4 $ 3 $ 3 $ 89 $ 644 $ (1,717 ) $ 1,044,273 $ (414,582 ) $ 628,717 Comprehensive loss: Net loss — $ (296,639 ) — — — (296,639 ) (296,639 ) Change in unrealized loss on derivative and hedging activities, net of taxes — (1,726 ) (1,726 ) — — — (1,726 ) Comprehensive loss $ (298,365 ) Repurchase of 421,661 shares of Class A and 8,769,704 shares of Class D — (1 ) — — (8 ) — — (9,188 ) — (9,197 ) Vesting of non-employee restricted stock — 90 — 90 Repayment of officer’s loan — 1,737 — — 1,737 Stock-based compensation expense — 1,242 — 1,242 Interest income on stock subscriptions receivable — (20 ) — — (20 ) BALANCE, as of September 30, 2008 $ — $ 3 $ 3 $ 3 $ 81 $ (1,082 ) $ — $ 1,036,417 $ (711,221 ) $ 324,204 The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the Nine Months Ended September 30, 2008 2007 (As Adjusted - See Note 1) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (296,639 ) $ (3,363 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 14,057 11,047 Amortization of debt financing costs 1,989 1,630 Amortization of production content — 332 Deferred income taxes (42,684 ) (912 ) Impairment of long-lived assets 337,936 5,506 Equity in loss of affiliated company 3,918 10,209 Minority interest in income of subsidiaries 3,141 3,099 Stock-based compensation and other non-cash compensation 1,279 751 Gain on retirement of debt (6,694 ) — Amortization of contract inducement and termination fee (1,421 ) (1,421 ) Change in interest due on stock subscription receivable (20 ) (59 ) Effect of change in operating assets and liabilities, net of assets acquired: Trade accounts receivable, net (6,335 ) (2,507 ) Prepaid expenses and other current assets 703 196 Income tax receivable — 1,296 Other assets (6,201 ) 5 Accounts payable 3,501 (5,669 ) Accrued interest (11,227 ) (10,391 ) Accrued compensation and related benefits (941 ) 1,309 Income taxes payable (4,463 ) 1,032 Other liabilities (1,630 ) (1,686 ) Net cash flows provided from operating activities from discontinued operations 2,397 6,010 Net cash flows (used in) provided from operating activities (9,334 ) 16,414 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (7,887 ) (6,183 ) Equity investments — (11,886 ) Acquisitions, net of cash acquired (70,426 ) — Purchase of other intangible assets (1,195 ) (5 ) Proceeds from sale of assets 150,224 104,000 Deposits and payments for station purchases and other assets 161 (5,100 ) Net cash flows provided from investing activities in discontinued operations — 365 Net cash flows provided from investing activities 70,877 81,191 CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of other debt (1,004 ) (27 ) Repurchase of Senior Subordinated Notes (44,406 ) — Repayment of credit facility (151,611 ) (102,500 ) Proceeds from credit facility 153,000 — Repurchase of common stock (9,197 ) — Repayment of stock subscriptions receivable 1,737 — Debt refinancing costs — (3,004 ) Payment of dividend to minority interest shareholders (3,916 ) (2,940 ) Net cash flows used in financing activities (55,397 ) (108,471 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 6,146 (10,866 ) CASH AND CASH EQUIVALENTS, beginning of period 24,247 32,406 CASH AND CASH EQUIVALENTS, end of period $ 30,393 $ 21,540 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ 57,776 $ 64,754 Income taxes $ 6,747 $ 4,574 Supplemental Note:In July 2007, a seller financed loan of approximately $2.6 million was incurred when the Company acquired the assets of WDBZ-AM, a radio station located inthe Cincinnatimetropolitan area. As of September 30, 2008 this, loan was paid in full. The accompanying notes are an integral part of these consolidated financial statements. 7 RADIO ONE, INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (a)Organization Radio One, Inc. (a Delaware corporation referred to as “Radio One”) and its subsidiaries (collectively, the “Company”) is one of the nation’s largest radio broadcasting companies and the largest broadcasting company that primarily targets African-American and urban listeners. While our primary source of revenue is the sale of local and national advertising for broadcast on our radio stations, we have recently diversified our revenue streams and have made acquisitions and investments in other complementary media properties. In April 2008, we completed our acquisition of Community Connect Inc. (“CCI”), an online social networking company that hosts the website BlackPlanet, the largest social networking site primarily targeted at African-Americans. This acquisition is consistent with our operating strategy of becoming a multi-media entertainment and information content provider to African-American consumers. Our other media acquisitions and investments include our approximate 36% ownership interest in TV One, LLC (“TV One”), an African-American targeted cable television network that we invested in with an affiliate of Comcast Corporation and other investors; our 51% ownership interest in Reach Media, Inc. (“Reach Media”), which operates the Tom Joyner Morning Show; and our acquisition of certain assets of Giant Magazine, LLC (“Giant Magazine”), an urban-themed lifestyle and entertainment magazine. Through our national multi-media presence, we provide advertisers with a unique and powerful delivery mechanism to the African-American audience. While diversifying our operations, since December 2006, we completed the sale of approximately $287.9 million of our non-core radio assets. While we maintained our core radio franchise, these dispositions have allowed the Company to more strategically allocate its resources consistent with its long-term multi-media operating strategy. We currently own 53broadcast stations located in 16 urban markets in the
